Exhibit 99.2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2014 IN U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 2 Condensed Interim Consolidated Statements of Comprehensive Income 3 Condensed Interim Consolidated Statements of Changes in Shareholders' Equity 4 – 6 Condensed Interim Consolidated Statements of Cash Flows 7 – 8 Notes to Condensed Consolidated Interim Financial Statements 9 - 10 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits - Trade receivables 14 - - Inventories - Other receivables LONG-TERM ASSETS: Long term deposits and deferred costs 8 Derivative instruments - - Property, plant and equipment, net Intangible assets, net Other assets CURRENT LIABILITIES: Current maturities of financials liabilities - Trade payables Derivative in respect of convertible loan - - Loans and convertible loans - - Accrued expenses and other payables LONG-TERM LIABILITIES: Liabilities in respect of Chief Scientist government grants net of current maturities Contingent consideration for the purchase of treasury shares net of current maturities - Warrants to shareholders - - Severance pay liability, net 3 6 3 SHAREHOLDERS' EQUITY (DEFICIT): Ordinary shares of NIS 0.01 par value: Authorized: 33,000,000 shares as of June 30, 2013 and December31, 2013 and 32,244,508 as of June 30, 2014; Issued: 15,818,709, 15,769,487 and 21,297,844 shares respectively; Outstanding: 15,818,709, 15,013,995 and 21,297,844 shares respectively 59 9 11 Share premium Treasury shares - - ) Foreign currency translation adjustments ) - ) Accumulated deficit ) The accompanying notes are an integral part of the interim consolidated financial statements. 2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands (except share data) Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Revenues 89 - 39 - - Cost of revenues - - - Gross loss ) - ) - - Operating expenses: Research and development, net of participations Selling and marketing General and administrative Total operating expenses ) Operating loss ) Financial income - 58 - Financial expense ) Loss from continuing operations ) Income (Loss) from discontinued operation - ) 14 ) ) Loss for the period ) Other comprehensive loss: Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments 7 - 17 - ) Total other comprehensive income (loss) 7 - 17 - ) Total comprehensive loss ) Basic and diluted loss per share: Loss from continuing operations ) Loss from discontinued operation - ) (* ) ) ) Net loss per share ) Weighted average number of ordinary shares used in the computation of basic and diluted loss per share (**) (*) Represents less than $ 0.01. (**) All ordinary shares, options, warrants and earnings (losses) per share amounts have been adjusted retroactively, see note 1(c). The accompanying notes are an integral part of the interim consolidated financial statements. 3 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Unaudited Balance as of January1, 2014 11 ) Loss for the period - ) ) Other comprehensive income - - - 7 - 7 Total comprehensive loss - - - 7 ) ) Exercise of options (* ) - - - Exercise of warrants 1 - - - Issuance of shares, net 17 - - - Effect of share split 32 ) - Treasury shares cancellation (2 ) ) - - - Share-based compensation - Balance as of June30, 2014 (unaudited) 59 - ) ) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Unaudited Balance as of January1, 2013 9 - - ) Total comprehensive loss - ) ) Exercise of options (* ) - - - Share-based compensation - Balance as of June30, 2013 (unaudited) 9 - - ) (*)Represents less than $1. The accompanying notes are an integral part of the interim consolidated financial statements. 4 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of April1, 2014 (unaudited) 61 ) ) ) Loss for the period - ) ) Other comprehensive income - - - 17 - 17 Total comprehensive loss - - - 17 ) ) Treasury shares cancellation (2 ) ) - - - Share-based compensation - Balance as of June30, 2014 (unaudited) 59 - ) ) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of April1, 2013 (unaudited) 9 - - ) Total comprehensive loss - ) ) Share-based compensation - Balance as of June30, 2013 (unaudited) 9 - - ) (*)Represents less than $1. The accompanying notes are an integral part of the interim consolidated financial statements. 5 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2013 9 - - ) Loss for the period - ) ) Other comprehensive loss - - - ) - ) Total comprehensive loss - - - ) ) ) Exercise of options (* ) - - - Purchase of treasury shares - - ) - - ) Share-based compensation - Issuance of shares, net 2 - - - Balance as of December31, 2013 11 ) (*)Represents less than $1. The accompanying notes are an integral part of the interim consolidated financial statements. 6 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Cash flows from operating activities: Net loss ) Adjustments to reconcile net loss to net cash used in continuing operating activities: Adjustments to profit and loss items: Loss (income) from discontinued operation - ) Depreciation and amortization 59 Revaluation of warrants to shareholders ) - - - Share-based compensation Revaluation of liabilities in respect of Chief Scientist government grants ) Revaluation of contingent consideration for the purchase of treasury shares ) Accrued interest in respect of financial loans - - Net financing expenses ) (8
